Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This Office Action is in response to applicant’s communication filed on 06/11/20. Claims 25, 2, 23-25 are pending in this application. 
Information Disclosure Statement
The information Disclosure statement filed on 06/11/20 has been received and is being considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
22. The semiconductor device according to claim 21, wherein in the first cross section, the one of the recessed portions is formed in a groove that extends into the substrate, the groove having a pair of sidewalls extending between the one of the recessed portions and adjacent ones of the raised portions. Claim 2 appears to contain a typographical error. It appears that it should read claim 22 instead, as claims 1-20 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose: A semiconductor device comprising: a substrate; and

wherein in a first cross section along a first direction, the gate electrode is formed above the gate insulating film along a patterned surface of the substrate, the patterned surface including periodic raised portions and recessed portions,
wherein in a second cross section along a second direction perpendicular to the first direction, at a location of one of the raised portions, a first portion of a channel between the first source-drain region and the second source-drain region has a first length,
in a third cross section along the second direction, at a location of one of the recessed portions, the recessed portion extends into the substrate between the first source-drain region and the second source-drain region, such that a second portion of the channel has a second length that is longer than the first length, as recited in claim 21. Claims 2-5 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Rodder (US 6187641 B1)discloses a method of forming a lateral transistor comprising the steps of: forming a gate structure over a defined channel region of a substrate; forming a barrier layer of a raised source drain region over a region of said substrate adjacent said channel region, said barrier layer comprising a silicon-carbide; and forming an upper layer of said raised source/drain region over said barrier layer, said upper layer comprising silicon, said silicon carbide providing an energy band barrier been said raised source/drain region and said channel region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813